Citation Nr: 1545110	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  14-04 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Whether new and material evidence has been received to reopen a service-connection claim for posttraumatic stress disorder (PTSD), depression and/or anxiety.

2.  Whether new and material evidence has been received to reopen a service-connection claim for bone loss in the mouth.

3.  Entitlement to service connection for bone loss in the mouth.

4.  Entitlement to a compensable rating for Hodgkin's Disease.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran had active service from May 1968 to November 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2013 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.  

Representation Clarification

During the course of this appeal, the Veteran was represented by an accredited agent, Mr. John March.  In March 2014, Mr. March withdrew his representation, two months after certification of this appeal to the Board.  The Board contacted Mr. March in a May 2014 letter, requesting that he submit a motion in writing discussing why withdrawal of representation should be granted, as outlined in the provisions of 38 C.F.R. § 20.608.  Although it does not appear Mr. March responded to this letter, the Veteran subsequently submitted a new VA Form 21-22 in July 2014 specifying his intent that he be represented in this appeal by Disabled American Veterans (DAV).  Accordingly, representation in this case is with DAV, as noted above.  

Clarification of issue on appeal

As will be discussed in more detail below, the RO denied the Veteran's service-connection claim for the psychiatric conditions of PTSD and depression (claimed as depression and memory loss) in an unappealed November 2008 rating decision.  At the time, the Veteran also had a noted diagnosis of anxiety disorder not otherwise specified (NOS), which the RO denied implicitly in the same November 2008 rating decision.  The decision became final.  The Veteran filed a new claim in December 2011 specifically for service connection for an "acquired psychiatric condition to include but not limited to post-traumatic stress disorder, depression and anxiety."  Significantly however, the evidence associated with the record post-dating the RO's November 2008 rating decision includes no psychiatric diagnoses other than depressive disorder.

When a prior claim for service connection has been denied, and a current claim contains a different diagnosis (even one producing the same symptoms in the same anatomic system), a new decision on the merits is required.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed. Cir. 1996); but see Ashford v. Brown, 10 Vet. App. 120, 123   (1997) (a new etiological theory does not constitute a new claim).  The Federal Circuit has held that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The term "factual basis" is defined as the Veteran's underlying disease or injury, rather than as symptoms of that disease or injury.  Boggs v. Peake, 520 F.3d 1330, 1334-35 (Fed. Cir. 2008). Claims based on distinctly diagnosed diseases or injuries must be considered as separate and distinct claims.  Id. at 1335.  The Court of Appeals for Veterans Claims (the Court) has held that the focus of the Board's consideration as to whether a claim was one to reopen should be on whether the evidence truly amounted to a new claim based upon a different diagnosed disease or injury, or whether the evidence substantiated an element of a previously adjudicated matter.  Velez v. Shinseki, 23 Vet. App. 199 (2009).  In Velez, the Veteran's submission of further evidence relating to a nervous condition did not introduce a new claim based on a distinctly diagnosed condition from a previously disallowed claim for stress disorder, and thus he was required to submit new and material evidence to reopen his claim for a psychiatric disability.  

In this case, there is no newly-obtained evidence indicating, or even suggesting that the Veteran has any different psychiatric disability than what was diagnosed and previously considered in the RO's final November 2008 rating decision.  Because the present request for service connection turns upon diagnoses and factual bases that were considered in prior decisions, the threshold question of whether new and material evidence has been submitted must be addressed.  The issue has been characterized accordingly above.

Referred issue

The Veteran's dental claim (bone loss in the mouth) has been claimed as, and adjudicated by the RO as one for compensation purposes only.  To the extent the Veteran seeks service-connection for bone loss in the mouth for VA treatment purposes, it is unclear from the record whether such has been adjudicated.  It is therefore referred to the RO for appropriate action.  Specifically, the RO should refer the claim for dental treatment to the appropriate VA Medical Center.  See Mays v. Brown, 5 Vet. App. 302 (1993) (a claim for service connection for a dental disorder is also considered a claim for VA outpatient dental treatment).

As discussed below, the Board is reopening the Veteran's bone loss claim herein.  The Veteran's reopened claim, as well as his increased rating claim for Hodgkin's Disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO denied the Veteran's claim of entitlement to service connection for PTSD and depression (claimed as depression and memory loss) in an unappealed November 2008 rating decision.  In the same decision, the RO also implicitly denied entitlement to service connection for anxiety disorder NOS.  

2.  The evidence associated with the claims file subsequent to the RO's November 2008 rating decision is cumulative and redundant of evidence already of record at the time of that decision, and does not relate to an unestablished fact necessary to substantiate a claim for PTSD, depression or anxiety disorder.

3.  The RO denied a claim for service connection for bone loss in the mouth in an unappealed January 2008 rating decision.

4.  The evidence received since the January 2008 rating decision relates to an unestablished fact necessary to substantiate the claim for bone loss in the mouth.


CONCLUSIONS OF LAW

1.  The November 2008 rating decision denying service connection for PTSD and depression (claimed as depression and memory loss), as well as anxiety disorder NOS, is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been received to reopen the claim of service connection for PTSD, depression and/or anxiety.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The January 2008 rating decision denying the claim for service connection for bone loss in the mouth is final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).

4.  As new and material evidence has been received, the claim for service connection for bone loss in the mouth is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096  (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015).
Given the favorable disposition of the application to reopen the claim for service connection for bone loss in the mouth, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

With respect to the Veteran's application to reopen his service-connection claim for PTSD, depression and anxiety, the RO provided the Veteran with the notice required under the VCAA by a letter dated December 2011.  In particular, this letter also adequately advised the Veteran of the bases for the previous denial of service-connection claim, to determine what evidence would be new and material to reopen the claim as required by Kent v. Nicholson, 20 Vet. App. 1 (2006).

Concerning VA's duty to assist, the record includes service treatment records, service personnel records, post-service VA medical treatment reports, private treatment reports and the Veteran's own statements.  Although the Veteran has suggested there may be outstanding VA treatment records pertaining to his treatment for Hodgkin's Disease residuals (see the Veteran's September 2015 Informal Hearing Presentation), the Veteran has not indicated that there are any VA treatment records pertaining to treatment for mental health issues that are not already of record.

Significantly, VA examinations need not be provided for the Veteran's applications to reopen his service-connection claim for PTSD, depression and anxiety.  Indeed, in the absence of new and material evidence of record, the duty to assist by affording the Veteran a VA examination is not triggered.  See 38 U.S.C.A. § 5103A(d), (g); Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened); Woehlaert v. Nicholson, 21 Vet. App. 456, 463 (2007) (in the absence of new and material evidence, VA is not required to provide a medical examination or obtain a medical opinion to a claimant attempting to reopen a previously disallowed claim).  As discussed below, the Board finds that new and material evidence has not been received, and reopening the Veteran's service-connection claim for PTSD, depression and/or anxiety is not warranted.
The Board is aware that the RO scheduled the Veteran for a VA psychiatric examination in December 2011 upon receipt of the Veteran's claim to reopen.  To the extent the RO reopened and adjudicated the Veteran's claim on its merits in its February 2013 rating decision, the Board notes that whether new and material evidence has been received is one that must be addressed by the Board, notwithstanding any favorable decision (or lack of decision) as to this matter which may have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (before considering a previously adjudicated claim, the Board must determine that new and material evidence was presented or secured for the claim, making RO determination in that regard irrelevant).  Indeed, the Board is obligated to first address whether new and material evidence has been received that is sufficient to reopen the Veteran's claim before it can address it on its merits.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2015).  Accordingly, the Board will address the claims to reopen on appeal in a common discussion below.

Analysis

The RO denied the Veteran's claim for service connection for bone loss of the mouth in a January 2008 rating decision.  At that time, the pertinent evidence of record included the Veteran's service treatment records, which contain no indication of in-service bone loss of the mouth; private dental treatment reports dating from October 1984 to June 2007; and a VA dental examination dated in January 2008.  At that examination, although generalized alveolar bone loss was identified, the VA physician attached no significance to the bone loss and saw no relationship between the Veteran's service-connected Hodgkin's disease and any dental condition he had at the time.  

The RO denied the Veteran's bone loss claim in January 2008, noting that the January 2008 VA examiner referenced literature indicating that Hodgkin's Disease rarely produces specific intraoral signs and symptoms, and therefore no relationship existed between any dental condition the Veteran had and his Hodgkin's Disease.  The RO also indicated that the Veteran's service records included no indication that the Veteran's condition started in, or was caused by military service.

The RO denied the Veteran's claim for service connection for PTSD and depression (claimed as depression and memory loss) in a November 2008 rating decision.  At that time, the pertinent evidence of record included the Veteran's own competent statements attesting to having served in Vietnam, and while there, having been exposed to combat-related stressors, to include mortar attacks, gunfire, and fear for his own life; the Veteran's assertions that his depression began after returning from Vietnam and worsened in severity after his treatment for Hodgkin's Disease in 1998; service treatment records, which included no indication of in-service psychiatric issues; service personnel records; VA treatment records dating from January to November 2008, which included treatment for, and diagnoses of anxiety disorder NOS and depression; a January 2008 VA examination diagnosing the Veteran with PTSD and major depressive disorder; and a November 2008 VA examination (administered by the same examiner) indicating that the Veteran did not have PTSD, and diagnosing major depressive disorder alone.  The examiner noted in her November 2008 report that there is definite link between the Veteran's depressive disorder and his being prescribed Chantix (a smoking cessation medication) and a probable link between his depressive symptoms and his diagnosis of Hodgkin's Disease, but that she was unable to resolve the issue without resorting to mere speculation.  

The RO denied the Veteran's claim for PTSD in its November 2008 decision based on a finding that the evidence did not include a diagnosis of PTSD.  In the same decision, the RO denied entitlement to service connection for depression based on a finding that there was no complaints, diagnoses, or treatment for depression during service, and that depression was not shown to be otherwise related to service or to his service-connected Hodgkin's Disease.  Since anxiety disorder NOS was noted in the record at the time of the prior denial, the condition was implicitly denied in this November 2008 rating decision.

The Veteran was notified of the January and November 2008 rating decisions and of his appellate rights in letters dated in January and November 2008 respectively.   The Veteran did not appeal the January 2008 rating decision, nor did he submit additional evidence within one year of that decision in support of his bone loss claim.  In December 2008 however, the Veteran did file a notice of disagreement with the RO's November 2008 decision to deny service connection for PTSD and depression, but the Veteran promptly withdrew his notice of disagreement later that month.  He did not submit additional evidence pertaining to any psychiatric disability within one year of the November 2008 decision.  As such, both decisions became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For applications to reopen filed after August 29, 2001, as in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened; and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the newly submitted evidence pertaining to the Veteran's bone loss claim consists of medical treatise reports suggesting a potential link between oral maladies and Hodgkin's and Non-Hodgkin's lymphoma.  In particular, one treatise dated in November 2010 identified Hodgkin's lymphoma as a hematologic malignancy, and indicated that considerations in dental management of patients with hematologic malignancies included a risk of developing osteonecrosis of the jaw.  See the report entitled "Oral manifestations and dental management of patient with leukocyte alterations," at page e56 and e59.  Given that the January 2008 VA examiner based his negative nexus opinion in part on literature suggesting that Hodgkin's disease rarely produces intraoral signs and symptoms, the Board finds that this additional evidence received in February 2013 relates to a potential relationship between the Veteran's service-connected Hodgkin's Disease and any existing bone loss in the mouth.  The evidence is new, material and serves to reopen the claim.  To this extent only, the appeal is granted.

With respect to the Veteran's application to reopen his PTSD, depression and anxiety claim, the Board notes that the Veteran has submitted no additional evidence indicating that he has been diagnosed with PTSD in particular, or any other psychiatric disability other than his previously-diagnosed depression.  In addition, the Veteran has also failed to submit any additional evidence suggesting that a relationship might exist between any current psychiatric disability and his claimed stressful experiences in Vietnam, or his service-connected Hodgkin's Disease.  Although the RO did schedule the Veteran for an updated VA mental health examination in December 2011, the examiner diagnosed the Veteran with major depressive disorder only.   This diagnosis is cumulative of medical evidence demonstrating the diagnosis of, and treatment for depression prior to November 2008.  Notably, the results of that examination did not include a diagnosis of PTSD or anxiety disorder, nor did it include any indication that a relationship exists between the Veteran's depressive disorder and either his active service or to his service-connected Hodgkin's Disease.  The December 2011 VA examiner's opinion constitutes negative evidence against the Veteran's claim, and cannot constitute new and material evidence, as by its nature it does not raise a reasonable possibility of substantiating the claim.  

The Board acknowledges the Veteran's representative's assertion that VA should obtain another VA medical opinion that takes into consideration updated regulations pertaining to the lower threshold needed to verify in-service stressors, as stipulated in 38 C.F.R. §  3.304(f)(3).  See the Veteran's September 2015 Appellant's Brief.  Notwithstanding the fact that VA has no duty to obtain a medical opinion or examination unless new and material evidence is first received, the Board notes that the December 2011 VA examiner did in fact address whether the Veteran's claimed Vietnam combat-related stressors could support a diagnosis of PTSD under the revised framework (to include consideration of fear of hostile military or terrorist activity) but still did not find a current diagnosis of PTSD.  The new regulation lowered the threshold for establishing a stressor.  It did not eliminate the requirement to establish a diagnosis of PTSD.  

The Veteran's representative also appears to argue that the Board should expand the Veteran's current claim under Clemons v Shinseki, 23 Vet App 1 (2009) to include consideration of any acquired psychiatric disability.  As noted in the Introduction and analysis above, the Veteran has not provided any indication that he has been diagnosed with, or currently has symptoms of any mental health disability other than depressive disorder, and no other information of record suggests that a different diagnosis currently exists.  In this case, the Veteran has not presented a new claim for a distinct disability, and the additional evidence added to the file since the RO's November 2008 decision does not substantiate an element of his prior claims.  

To the extent the Veteran himself contends that he has a psychiatric disability related to service or aggravated by his Hodgkin's Disease, such contentions are essentially reiterative of his previously-expressed contentions, and therefore are not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  

Finally, to the extent the Veteran's former representative asserts that the December 2011 VA examiner failed to adequately address whether depression could be related to Hodgkin's Disease, the Board reiterates that even if such inadequacy existed, because the Veteran's claim is not being reopened, there is no need to afford the Veteran a new VA examination.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462-63 (2007).
In sum, the Veteran's application to reopen his service-connection claim for bone loss in the mouth is granted based on the submission of new and material evidence.  However, the Veteran has not submitted new and material evidence relating to 
an unestablished fact necessary to substantiate his previously-denied claim for PTSD, depression or anxiety, nor does any newly-obtained evidence raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the Veteran's application to reopen his service-connection claim for PTSD, depression and/or anxiety is denied.


ORDER

The application to reopen a claim for service connection for bone loss in the mouth is granted.

The application to reopen the claim for service connection for PTSD, depression and/or anxiety is denied.


REMAND

VA last evaluated the Veteran's service-connected Hodgkin's Disease at a December 2011 VA examination.  The Veteran's representative has asserted in a September 2015 brief that VA is not considering more recent treatment records than those currently of record, and that the Veteran's current noncompensable rating does not reflect his current state of impairment.  While new VA examinations are not warranted based merely upon the passage of time [see Palczewski v. Nicholson, 21 Vet. App. 174   (2007)], the Court has held that where a Veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination. See Olsen v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  In this case, in light of assertions by the Veteran's representative that there are outstanding treatment that reflect a more severe state of impairment, remand to obtain such records and to schedule the Veteran for an updated examination is appropriate.

In this connection, the Board notes that on a January 2014 Statement of the Case, the RO indicated that it reviewed the Veteran's treatment records from the VAMC in White River Junction, Vermont dated from January 7, 2008 to October 1, 2013.  Significantly however, no records dated more recently than November 2008 are of record.  On remand, all relevant VA treatment records dated from November 2008 to the present day should be obtained and associated with the Veteran's file.  

In light of the fact that the Veteran claims he has bone loss in the mouth as a residual of, or as secondary to his service-connected Hodgkin's Disease, to include treatment (chemotherapy) an opinion regarding the etiology of such bone loss, if present, should be also be obtained following examination of the Veteran's Hodgkin's Disease residuals, and following a new dental examination. 

Finally, the Board notes that the Veteran was not provided specific notice of the evidence required to substantiate a service-connection claim on a secondary basis under the provisions of 38 C.F.R. § 3.310.  On remand, an updated notice letter should be sent to the Veteran.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all relevant VA treatment records dated from 
November 2008 to the present day.

2.  Send the Veteran a letter requesting that he submit 
any additional private medical records relevant to treatment for Hodgkin's Disease or its residuals, and for bone loss in the mouth, or in the alternative authorize VA to obtain such records on his behalf.

3. Send the Veteran an updated VCAA notice letter 
identifying the evidence required to substantiate a service-connection claim on a secondary basis under the provisions of 38 C.F.R. § 3.310.  

4.  After completing the development listed in (1)-(3) 
above, schedule the Veteran for an appropriate examination to determine the current severity of his service-connected Hodgkin's Disease.  The claims folder must be made available for the examiner for review.

5.  Following the Veteran's Hodgkin's Disease 
examination, schedule the Veteran for a VA dental examination to determine the nature and etiology of any identified bone loss of the mouth.  Upon review of the record, and after examining the Veteran, the examiner should specify whether bone loss currently exists, and if so, whether it is at least as likely as not (50 percent or greater probability) that the bone loss was caused or aggravated beyond its natural progression by his service-connected Hodgkin's Disease, to include treatment for such disability.  In providing a response, the examiner should specifically comment upon the January 2008 VA examiner's prior observations of generalized alveolar bone loss, as well as on the medical treatise evidence submitted by the Veteran proffered to suggest a potential relationship between Hodgkin's Disease and oral maladies such as osteonecrosis.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.
6. Then, readjudicate the Veteran's Hodgkin's Disease 
and bone loss claims.  If the benefits sought on appeal are denied, in whole or in part, provide the Veteran and his representative with a Supplemental Statement of the Case.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


